Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
Independientemente de nuestras creencias personales y religiosas sobre un asunto en particular, el juramento que hiciéramos al tomar posesión del cargo de Juez de este Tribunal nos obliga a resolver las controversias que se plan-tean en los recursos que vienen ante nuestra consideración con absoluta objetividad e imparcialidad y, en específico, conforme a las normas jurídicas imperantes en nuestra jurisdicción. Así lo hemos hecho siempre, y así lo hacemos en el presente caso.
Hoy debemos resolver, a la luz del principio rector del bienestar de los menores, si una madre —que admitida-mente es homosexual o lesbiana y que “vive” con su amante los “fines de semana” en la casa en que igualmente reside una niña, hija de la primera, de cinco (5) años de edad— debe tener la custodia de esa niña de tierna edad.
La mayoría de los integrantes del Tribunal, en un in-tento imposible de estar “con Dios y con el diablo”, deter-mina que resulta procedente que dicha niña permanezca provisionalmente con su madre, y la amante de ésta, pero ordena que el foro de instancia celebre una vista, lo antes posible, con el propósito de que haga una determinación final sobre el asunto de la custodia; pudiendo dicho foro de instancia, en palabras de la mayoría, “dictar todas las ór-denes que sean necesarias, incluso para que se hagan los estudios sicológicos y de otra índole que sean necesarios *265para cumplir con este mandato”. Opinión mayoritaria, pág. 264.
En nuestra opinión, no se necesita ser muy perspicaz ni inteligente, ni tener conocimientos especializados en sico-logía, para poder uno darse cuenta de que una relación homosexual, entre su madre y la amante de ésta, tiene el nocivo potencial de, cuando menos, causar en un corto pe-ríodo de tiempo una gran confusión en la mente de una criatura de cinco (5) años; confusión que, posiblemente, en el futuro tendrá consecuencias mayores.
Nosotros no pretendemos saber más que otros. Sí sabe-mos que haríamos todo lo contrario a lo que hace la mayo-ría; esto es, provisionalmente le quitaríamos la custodia a la madre; ordenaríamos que se hicieran a nivel de instan-cia todos los exámenes sicológicos necesarios y pertinentes; luego de lo cual, dicho foro de instancia resolvería si rati-fica la orden de custodia original o, por el contrario, le concede la misma al padre de dicha niña.
Somos del criterio que, de esta forma, el bienestar de la menor se protege mejor. Ello por razón de que bajo nuestra alternativa se separa, de inmediato, a la niña de la situa-ción que puede causarle un daño irreparable a ésta, en espera de que los expertos se pongan de acuerdo sobre los efectos que esta situación pueda tener sobre la niña y, en consecuencia, la deseabilidad o no de que ésta continúe residiendo junto a su señora madre; opinión pericial que el foro judicial tendrá que tomar en consideración, junto a otros factores, al resolver la controversia sobre custodia.
Por las razones antes expresadas es que disentimos. Nuestro disenso únicamente toma en consideración las preferencias sexuales de la recurrida a los fines exclusivos de decidir qué es lo más conveniente para esta niña de tierna edad; víctima inocente del mundo convulsionado en que vivimos. Aparte de ello, repetimos, las preferencias sexuales de la recurrida no tienen otra importancia.